 

EXHIBIT 10.2



 

PROMISSORY NOTE
(Term Loan D)

 

$2,500,000.00 January 10, 2018

 

THIS PROMISSORY NOTE (as amended, modified, replaced, restated, extended or
renewed from time to time, this “Note”) is made as of the date indicated above
and evidences indebtedness of GREYSTONE LOGISTICS, INC., an Oklahoma
corporation, and GREYSTONE MANUFACTURING, L.L.C., an Oklahoma limited liability
company (collectively, the “Borrowers” and each individually, a “Borrower”), to
INTERNATIONAL BANK OF COMMERCE, an Oklahoma state banking corporation, successor
in interest to International Bank of Commerce, a Texas state banking association
(together with any and all of its successors and assigns and/or any other holder
of this Note, the “Lender”).

 

Borrowers jointly and severally promise to pay to the order of Lender the
principal sum of $2,500,000.00, in legal and lawful money of the United States
of America, with interest as it accrues on the outstanding principal balance
from the date of this Note until paid. This Note (a) extends, modifies, and
restates in its entirety the Second Amended and Restated Promissory Note
(Revolving Loan) dated December 12, 2016 in the face amount of $2,500,000.00
from the Borrowers in favor of Lender (the “Prior Note”), and (b) is executed
pursuant to, and is the “Term Note D” described in, the Loan Agreement dated
January 31, 2014 among the Borrowers and the Lender, as amended five times, most
recently by the Fifth Amendment to Loan Agreement of even date herewith among
Borrowers and the Lender (as so amended, and as further amended, modified or
restated from time to time, the “Loan Agreement”). Capitalized terms used but
not defined in this Note have the meanings assigned to them in the Loan
Agreement.

 

Interest will accrue on the outstanding principal balance of this Note at an
annual interest rate equal to the greater of (a) the floating “Prime Rate”
(defined below) as it fluctuates from time to time, plus 0.5%, or (b) 4.75%, but
will not exceed the highest non-usurious rate of interest permitted by (i)
Oklahoma Law or (ii) United States Federal Law, if and only if Federal Law
permits a higher interest rate (the “Maximum Rate”). The rate of interest due on
this Note will be recomputed as of the date of any change in the Prime Rate.

 

Borrowers shall make combined payments of principal and interest on February 10,
2018 and on the 10th day of each following month until January 10, 2022 (this
date, or any earlier date on which this Note’s principal balance is accelerated
in full in accordance with the Loan Documents, the “Maturity Date”). Borrowers’
first payment of principal and interest will be in an amount sufficient to
amortize the outstanding principal balance of this Note as of the payment date
over 48 months (the “Amortization Period”) at the interest rate applicable on
that date. Borrowers’ monthly payment will be recalculated as of the first day
of the month after any change in the applicable interest rate (each a
“Recalculation Date”), subject to the provisions below. Each recalculation will
be based upon the outstanding principal balance of this Note on the
Recalculation Date, the remaining portion of the Amortization Period as of the
Recalculation Date, and the interest rate then in effect. Notwithstanding the
fixed monthly payments due and payable under this paragraph between each
Recalculation Date, principal sums due and outstanding will continue to bear
interest at all times at the interest rate applicable to this Note. If the
actual amount applied to principal at any time is less than the amount that
would have been applied to principal if the indebtedness evidenced by this Note
were amortized over the Amortization Period, with adjustments to the payment
amount occurring on the same date as any changes in the applicable interest
rate, then Lender may include such amount in the recalculation of the monthly
payment on the Recalculation Date. Amounts repaid under this Note (including
prepaid amounts) may not be reborrowed.

 

 

 

 

Lender will apply sums paid in excess of the amount sufficient to cause the
indebtedness hereunder to be amortized over the Amortization Period to reduce
principal sums outstanding. Lender shall notify Borrowers of revisions in
payment amounts, and Lender’s determinations with respect thereto will be
conclusive in the absence of manifest error. Any failure by Lender to revise the
payment amount hereunder at any time does not constitute a waiver of Lender’s
ability to do so thereafter, whether with respect to an immediately preceding
increase in the applicable interest rate or a subsequent increase in such rate,
and regardless of any lapse of time between such increase and the notice of a
revision in a payment amount. Subsequent decreases in the rate will not obligate
Lender to reduce the amount of any monthly installments hereunder. Regardless,
Borrowers shall pay all unpaid principal and accrued interest on the Maturity
Date, if not previously paid in full.

 

Lender will apply each payment as of its scheduled due date and in the order of
application as Lender elects in its sole discretion. All payments will be made
to the Lender by mailing payment to P.O. Box 26020, Oklahoma City, OK 73126-0020
or by delivering payment in person at 2250 E. 73rd Street, Tulsa, OK 74136.

 

The principal of this Note may be prepaid in whole or in part at any time,
without premium or penalty.

 

The “Prime Rate” is the NEW YORK PRIME RATE, which for purposes of this Note
means the annual lending rate of interest announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate. If JPMorgan Chase Bank, N.A. does
not announce its prime rate, then the IBC Prime Rate minus one percent (1%) will
be the Prime Rate. The IBC Prime Rate is the annual lending rate of interest
announced from time to time by International Bank of Commerce as its prime rate.

 

Use of either the New York Prime Rate or the IBC Prime Rate is not a warranty or
representation by Lender that such rate is more favorable than another rate or
index, that rates on other loans or credit facilities may not be based on other
indices or that rates on loans to others may not be made below such prime rate.

 

Interest under this Note is calculated on a 360-day factor applied on a 365-day
year or a 366-day year (if the year is a leap year) on the unpaid principal to
the date of each installment paid. Notwithstanding anything to the contrary
contained in this Note or the other Loan Documents, interest under this Note
shall not exceed the Maximum Rate. If the calculation of interest on the
principal sum of this Note results in the interest rate in effect under this
Note exceeding the Maximum Rate, then such interest will be recalculated on the
basis of the actual number of days elapsed in the period for which interest is
being calculated and a year of 365 or 366 days, as applicable.

 

To the extent allowed by Law, matured unpaid amounts will bear interest computed
on a full calendar year 365/365 days basis, or on a 366/366 days basis (if the
year is a leap year), at a rate of interest equal to the lesser of (a) four
percent (4%) per annum above the rate then in effect, or (ii) the Maximum Rate.

 

If any payment required under this Note is not made within ten (10) days from
the due date, Lender may in its sole discretion, to the extent permitted by law,
require the Borrowers to pay a one-time “late charge” per late payment equal to
five percent (5%) of the amount of the past due principal and interest of such
payment, with a minimum of $10.00 and a maximum of $1,500.00 per late payment.
The “late charge” may be assessed without notice, and shall be immediately due
and payable. This provision is inapplicable if the outstanding indebtedness
under the Note is accelerated in full.

 

 2 

 

 

The Borrowers shall pay all outstanding unpaid principal, all accrued and unpaid
interest, and all fees accrued and unpaid late charges, and/or other charges
incurred in this transaction by, or for the benefit of the Borrowers, that
remain due and owing, on the Maturity Date.

 

If all or a part of the indebtedness represented by this Note is collected at
Law or in equity or in bankruptcy, receivership or other court proceedings or if
this Note is placed in the hands of attorneys for collection after default, each
Borrower and any endorser or guarantor hereof agree to pay hereunder, in
addition to the principal and interest due and payable hereon, reasonable
attorneys’ fees, court costs and other collection expenses incurred by the
holder hereof.

 

Each Borrower and any endorser or guarantor hereof hereby waive presentment for
payment, demand, notice of nonpayment, protest and notice of protest with
respect to any payment hereunder and agree to any extension of time with respect
to any payment due hereunder, to any substitution or release of the security or
collateral described in the Security Instruments and to the addition or release
of any party liable hereunder. No delay on the part of the holder hereof in
exercising any rights hereunder shall operate as a waiver of such rights.

 

This Note and the indebtedness evidenced hereby shall be construed and enforced
in accordance with and governed by the Law of the State of Oklahoma, without
regard to any conflict-of-law principles that would apply the Law of any other
jurisdiction.

 

Each of the undersigned, as a Borrower, and all others who are or become parties
primarily or secondarily liable on this Note, whether as endorsers, guarantors
or otherwise, hereby agree that this Note may be renewed one or more times, the
time for payment of this Note or any renewal Note extended, the interest rate or
other terms of the indebtedness evidenced hereby changed, any party released, or
any action taken or omitted with respect to any collateral security, including
surrender of such security or failure to perfect any lien thereon, without
notice or without releasing any of them, except as otherwise expressly agreed in
writing, and the obligation of such party shall survive whether or not the
instrument evidencing such obligation shall have been surrendered or canceled.
All such parties waive presentment, demand for payment, protest and notice of
nonpayment or dishonor and agree that failure of this holder to exercise any of
its rights hereunder in any instance shall not constitute a waiver thereof in
that or any other instance.

 

This Note is non-assumable by any successor to or assignee of the Borrowers
without the Lender’s prior written approval. If the Lender approves any such
assumption, the terms of this Note shall be binding upon the Borrowers’
respective successors and assigns. The terms of this Note shall inure to the
benefit of the Lender and its successors and assigns.

 

This Note amends, restates and replaces (but is not a novation of), is given in
substitution and exchange for, and evidences in part obligations that were
previously incurred under the Prior Note, but does not extinguish the
indebtedness evidenced by, or Borrowers’ indebtedness under, the Prior Note or
the collateral security therefor.

 

EACH BORROWER HEREBY AGREES TO SUBMIT TO THE JURISDICTIONAL PROVISIONS SET FORTH
IN SECTION 10.17 OF THE LOAN AGREEMENT, INCORPORATED HEREIN BY REFERENCE AND
EXPRESSLY MADE APPLICABLE IN ITS ENTIRETY TO THIS NOTE AND THE BORROWERS.

 

 3 

 

 



EACH BORROWER AGREES THAT ANY AND ALL CONTROVERSIES OR CLAIMS ARISING OUT OF
THIS NOTE, ITS NEGOTIATION AND/OR THE BREACH THEREOF, WILL BE RESOLVED AS SET
FORTH IN SECTION 10.16 OF THE LOAN AGREEMENT, INCORPORATED HEREIN BY REFERENCE
AND EXPRESSLY MADE APPLICABLE IN ITS ENTIRETY TO THIS NOTE AND THE BORROWERS.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
DISPUTE AS SET FORTH IN THE LOAN AGREEMENT (AND INCORPORATED BY REFERENCE INTO
THIS NOTE), TO THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS
DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE
OR NOT REQUIRED TO BE ARBITRATED, EACH BORROWER WAIVES TRIAL BY JURY IN RESPECT
OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY EACH BORROWER, AND EACH BORROWER HEREBY
REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. LENDER IS AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.
EACH BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

 

EACH BORROWER ACKNOWLEDGES EXECUTION OF THIS NOTE AND HAVING READ ALL OF ITS
PROVISIONS AND AGREES TO ITS TERMS.

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

[Signature Page Attached]

 



 4 

 

 



THIS PROMISSORY NOTE is dated and effective as of the first date indicated on
the first page.

 

  BORROWERS:         GREYSTONE LOGISTICS, INC.,   an Oklahoma corporation      
By: /s/ Warren F. Kruger     Warren F. Kruger, President/CEO         GREYSTONE
MANUFACTURING, L.L.C.,   an Oklahoma limited liability company         By: /s/
Warren F. Kruger     Warren F. Kruger, Manager

 

Signature Page

Promissory Note - Term Loan D

 



   

 

 

 

